Dewey, J.
The original purpose of raising a fund from a tax upon dogs was very obviously to provide more ample means for remunerating the owners of sheep and lambs for damages occasioned to them by dogs. Probably a leading object was to provide such remuneration for injuries, where the owners of the dogs which had occasioned the mischief were unknown, and the party injured could not therefore resort to them, under the provisions of the statute giving double damages, to be recovered of the owners of such dogs.
*209The earliest statute upon this subject is that of 1858, c. 139, entitled “ An act for the better preservation of sheep from the ravages of dogs.” Both this statute and that of 1859, c. 225, in relation to the same subject, confined the right to resort to the fund raised by the tax on dogs to the cases of loss from the worrying, maiming or killing of sheep and lambs. But the Gen. Sts. c. 88, § 64, have extended the right to resort to this fund to a much larger class of cases. By its provisions, “ whoever suffers loss by reason of the worrying, maiming or killing of his sheep, lambs, or other domestic animals, by dogs,” may claim to have his damages paid out of this fund, either in whole or pro rata, as the fund maybe sufficient or otherwise.
Such extended application of the fund may perhaps defeat in part the primary object of protecting sheep from the ravages of dogs. It is for us, however, to give effect to the statute as it is enacted, and in doing so we do not feel authorized to exclude from its application the case of horses worried, maimed or killed by dogs. The statute uses the broad term “ domestic animals.” Horses are certainly embraced within that description, and therefore their owners are entitled to make application for the relief provided by the statute. It was the duty of the selectmen of Lenox to proceed to inquire whether the petitioner had suffered loss by reason of the worrying, maiming or killing of his horse by dogs. The killing, if damages be claimed for that injury, must be the immediate consequence of the acts of the dog, which are the subject of complaint.

Mandamus granted.